DETAILED ACTION
This office action is a response to an application filed on 08/06/2020.  According to Preliminary Amendment filed on 08/17/2020, claims 1-20 are canceled and claims 21-40 are added. Claims 21-40 are currently pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 28, 29 and 36 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP TS 38.214 V15.3.0 (2018-10) hereinafter “3GPP” in view of DYAKOV et al. (WO 2018175528 A1) hereinafter “DYAKOV”
As per claim 21, 3GPP discloses an apparatus of a user equipment (UE) configured for New Radio (NR) sidelink transmission (3GPP, page 6, Scope, 5G-NR), the apparatus comprising: processing circuitry, and memory (3GPP, section 5.1.3.2, UE includes processing circuitry and memory), wherein when the UE is operating as a transmitting (TX) UE for transmission of a NR sidelink communication to another UE without traversing a network node, the processing circuitry is configured to: 
determine a transport block size (TBS) for transmission of a transport block (TB) within a current sidelink slot (3GPP, section 5.1.3.2, determine the TBS as specified below: 1) The UE shall first determine the number of REs (NRE) within the slot) 
3GPP does not explicitly disclose encoding a physical sidelink shared channel (PSCCH) for transmission within the current sidelink slot, the PSCCH encoded to include sidelink control information (SCI), the SCI to indicate a reservation of physical sidelink shared channel (PSSCH) resources within up to three sidelink slots including the current sidelink slot; and encode a PSSCH for transmission within available PSSCH resources of the current sidelink slot, the PSSCH transmission comprising the TB, 
DYAKOV discloses encoding a physical sidelink shared channel (PSCCH) for transmission within the current sidelink slot (DYAKOV, [00228], the processing circuitry may be further configured to encode, for transmission in accordance with the legacy TTI, a legacy physical sidelink control channel (PSCCH) to indicate, to legacy UEs, the V2V sidelink transmission by the UE), the PSCCH encoded to include sidelink control information (SCI), the SCI to indicate a reservation of physical sidelink shared channel (PSSCH) resources within up to three sidelink slots including the current sidelink slot (DYAKOV, [00237], wherein the sPSCCH may include a sidelink control information (SCI) that indicates first information related to the V2V sidelink transmission by the UE)
encode a PSSCH for transmission within available PSSCH resources of the current sidelink slot, the PSSCH transmission comprising the TB (DYAKOV, [00229], wherein the processing circuitry may be further configured to encode, for the V2V sidelink transmission by the UE, a short physical sidelink shared channel (sPSSCH) based on a block of data bits. The sPSSCH may be encoded for transmission in accordance with the selected short TTI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to encode a physical sidelink shared channel (PSCCH) for transmission within the current sidelink slot, the PSCCH encoded to include sidelink control information (SCI), the SCI to indicate a reservation of physical sidelink shared channel (PSSCH) resources within up to three sidelink slots including the current sidelink slot and encode a PSSCH for transmission within available PSSCH resources of the current sidelink slot, the PSSCH transmission comprising the TB, and have modified the teaching of 3GPP in order to improve the performance of the sidelink communication [0003]
3GPP in view of DYAKOV disclose wherein to determine the TBS, the processing circuitry is configured to determine number of resource elements (REs) within the current sidelink slot (3GPP, section 5.1.3.2, 1) The UE shall first determine the number of REs (NRE) within the slot) that are available for transmission of the PSSCH by at least: 
excluding a number of REs of the current sidelink slot occupied by the PSCCH,
excluding a number of REs of the current sidelink slot occupied by sidelink PSSCH demodulation reference signals (DMRS) based on a sidelink PSSCH DMRS time pattern indicated by higher layers (3GPP, section 5.1.3.2, A UE first determines the number of REs… as indicated by DCI format 1_1 or as described for format 1_0 in Subclause 5.1.6.2, …configured by higher layer parameter xOverhead in PDSCH-ServingCellConfig)
and excluding a nurnber of REs of the current sidelink slot that include a physical sidelink feedback channel (PSFCH) based on a PSFCH period indicated by the higher layers, if the PSFCH is configured for the current sidelink slot, and wherein the memory is configured to store the SCI.

As per claim 28, 3GPP in view of DYAKOV disclose the apparatus of claim 21, wherein the processing circuitry comprises a baseband processor to be coupled to one or more antenna.
(3GPP, Section 4.1, the UE includes a baseband processor; Section 5.1.1.1, performed with up to 8 transmission layers on antenna ports 1000-1011)

As per claim 29, 3GPP discloses a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a user equipment (UE) configured for New Radio (NR) sidelink transmission (3GPP, page 6, Scope, 5G-NR), wherein when the UE is operating as a transmitting (TX) UE, the processing circuitry is configured to:
wherein when the UE is operating as a transmitting (TX) UE for transmission of a NR sidelink communication to another UE without traversing a network node, the processing circuitry is configured to:
determine a transport block size (TBS) for transmission of a transport block (TB) within a current sidelink slot (3GPP, section 5.1.3.2, determine the TBS as specified below: 1) The UE shall first determine the number of REs (NRE) within the slot)
3GPP does not explicitly disclose encode a physical sidelink shared channel (PSCCH) for transmission within the current sidelink slot, the PSCCH encoded to include sidelink control information (SCI), the SCI to indicate a reservation of physical sidelink shared channel (PSSCH) resources within up to three sidelink slots including the current sidelink slot; and encode a PSSCH for transmission within available PSSCH resources of the current sidelink slot, the PSSCH transmission comprising the TB,
DYAKOV discloses encode a physical sidelink shared channel (PSCCH) for transmission within the current sidelink slot (DYAKOV, [00228], the processing circuitry may be further configured to encode, for transmission in accordance with the legacy TTI, a legacy physical sidelink control channel (PSCCH) to indicate, to legacy UEs, the V2V sidelink transmission by the UE), the PSCCH encoded to include sidelink control information (SCI), the SCI to indicate a reservation of physical sidelink shared channel (PSSCH) resources within up to three sidelink slots including the current sidelink slot (DYAKOV, [00237], wherein the sPSCCH may include a sidelink control information (SCI) that indicates first information related to the V2V sidelink transmission by the UE); and 
encode a PSSCH for transmission within available PSSCH resources of the current sidelink slot, the PSSCH transmission comprising the TB (DYAKOV, [00229], wherein the processing circuitry may be further configured to encode, for the V2V sidelink transmission by the UE, a short physical sidelink shared channel (sPSSCH) based on a block of data bits. The sPSSCH may be encoded for transmission in accordance with the selected short TTI.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to encode a physical sidelink shared channel (PSCCH) for transmission within the current sidelink slot, the PSCCH encoded to include sidelink control information (SCI), the SCI to indicate a reservation of physical sidelink shared channel (PSSCH) resources within up to three sidelink slots including the current sidelink slot and encode a PSSCH for transmission within available PSSCH resources of the current sidelink slot, the PSSCH transmission comprising the TB, and have modified the teaching of 3GPP in order to improve the performance of the sidelink communication [0003]
3GPP in view of DYAKOV disclose wherein to determine the TBS, the processing circuitry is configured to determine number of resource elements (REs) within the current sidelink slot (3GPP, section 5.1.3.2, 1) The UE shall first determine the number of REs (NRE) within the slot) that are available for transmission of the PSSCH by at least:
excluding a number of REs of the current sidelink slot occupied by the PSCCH,
excluding a nurnber of REs of the current sidelink slot occupied by sidelink PSSCH demodulation reference signals (DMRS) based on a sidelink PSSCH DMRS time pattern indicated by higher layers (3GPP, section 5.1.3.2, A UE first determines the number of REs… as indicated by DCI format 1_1 or as described for format 1_0 in Subclause 5.1.6.2, …configured by higher layer parameter xOverhead in PDSCH-ServingCellConfig); and
excluding a number of REs of the current sidelink slot that include a physical sidelink feedback channel (PSFCH) based on a PSFCH period indicated by the higher layers, if the PSFCH is configured for the current sidelink slot.

As per claim 36, 3GPP discloses a system of a user equipment (UE) configured for New Radio (NR) sidelink transmission (3GPP, page 6, Scope, 5G-NR), the system comprising:
one or more antennas; front-end circuitry coupled to the one or more antennas (3GPP, section 5.1.1.1, performed with up to 8 transmission layers on antenna ports 1000-1011)
processing circuitry including a baseband processor, coupled to the front end circuitry; and memory (3GPP, section 4.1, the UE includes a baseband processor and memory),
wherein when the UE is operating as a transmitting (TX) UE for transmission of a NR sidelink communication to another UE, via the one or more antennas, without traversing a network node, the processing circuitry is configured to:
determine a transport block size (TBS) for transmission of a transport block (TB) within a current sidelink slot (3GPP, section 5.1.3.2, determine the TBS as specified below: 1) The UE shall first determine the number of REs (NRE) within the slot) 
3GPP does not explicitly disclose encode a physical sidelink shared channel (PSCCH) for transmission within the current sidelink slot, the PSCCH encoded to include sidelink control information (SCI), the SCI to indicate a reservation of physical sidelink shared channel (PSSCH) resources within up to three sidelink slots including the current sidelink slot; and encode a PSSCH for transmission within available PSSCH resources of the current sidelink slot, the PSSCH transmission comprising the TB,
DYAKOV discloses encode a physical sidelink shared channel (PSCCH) for transmission within the current sidelink slot (DYAKOV, [00228], the processing circuitry may be further configured to encode, for transmission in accordance with the legacy TTI, a legacy physical sidelink control channel (PSCCH) to indicate, to legacy UEs, the V2V sidelink transmission by the UE), the PSCCH encoded to include sidelink control information (SCI), the SCI to indicate a reservation of physical sidelink shared channel (PSSCH) resources within up to three sidelink slots including the current sidelink slot (DYAKOV, [00237], wherein the sPSCCH may include a sidelink control information (SCI) that indicates first information related to the V2V sidelink transmission by the UE)
encode a PSSCH for transmission within available PSSCH resources of the current sidelink slot, the PSSCH transmission comprising the TB (DYAKOV, [00229], wherein the processing circuitry may be further configured to encode, for the V2V sidelink transmission by the UE, a short physical sidelink shared channel (sPSSCH) based on a block of data bits. The sPSSCH may be encoded for transmission in accordance with the selected short TTI.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to encode a physical sidelink shared channel (PSCCH) for transmission within the current sidelink slot, the PSCCH encoded to include sidelink control information (SCI), the SCI to indicate a reservation of physical sidelink shared channel (PSSCH) resources within up to three sidelink slots including the current sidelink slot and encode a PSSCH for transmission within available PSSCH resources of the current sidelink slot, the PSSCH transmission comprising the TB, and have modified the teaching of 3GPP in order to improve the performance of the sidelink communication [0003]
3GPP in view of DYAKOV disclose wherein to determine the TBS, the processing circuitry is configured to determine number of resource elements (REs) within the current sidelink slot (3GPP, section 5.1.3.2, 1) The UE shall first determine the number of REs (NRE) within the slot) that are available for transmission of the PSSCH by at least: 
excluding a number of REs of the current sidelink slot occupied by the PSCCH,
excluding a number of REs of the current sidelink slot occupied by sidelink PSSCH demodulation reference signals (DMRS) based on a sidelink PSSCH DMRS time pattern indicated by higher layers (3GPP, section 5.1.3.2, A UE first determines the number of REs… as indicated by DCI format 1_1 or as described for format 1_0 in Subclause 5.1.6.2, …configured by higher layer parameter xOverhead in PDSCH-ServingCellConfig)
and excluding a number of REs of the current sidelink slot that include a physical sidelink feedback channel (PSFCH) based on a PSFCH period indicated by the higher layers, if the PSFCH is configured for the current sidelink slot, and wherein the memory is configured to store the SCI.

Claims 22-27, 30-35 and 37-40 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP in view of DYAKOV and further in view of ADJAKPLE et al. (WO 2020068252 A1) hereinafter “ADJAKPLE”
As per claim 22, 3GPP in view of DYAKOV disclose the apparatus of claim 21, they do not explicitly disclose wherein the SCI comprises a two-stage SCI comprising a first stage SCI and a second stage SCI, and wherein to determine the TBS, the processing circuitry is configured to exclude a number of PSSCH REs of the current sidelink slot for transmission of the second stage SCI.
ADJAKPLE discloses wherein the SCI comprises a two-stage SCI comprising a first stage SCI and a second stage SCI (ADJAKPLE, [0095], 2 stages SCI may be used), and wherein to determine the TBS, the processing circuitry is configured to exclude a number of PSSCH REs of the current sidelink slot for transmission of the second stage SCI (ADJAKPLE, [0095], the UE may be jointly indicated with the time domain resource allocation for the transmission of 2nd Stage SCI and PSSCH, e.g., through DCI field PSSCH time domain resource allocation field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of ADJAKPLE related to wherein the SCI comprises a two-stage SCI comprising a first stage SCI and a second stage SCI, and wherein to determine the TBS, the processing circuitry is configured to exclude a number of PSSCH REs of the current sidelink slot for transmission of the second stage SCI and have modified the teaching of 3GPP and DYAKOV in order to improve data transmission rate [0001]

As per claim 23, 3GPP in view of DYAKOV and ADJAKPLE disclose the apparatus of claim 22, wherein the processing circuitry is to configure the UE to transmit the PSSCH in consecutive symbols within the current slot that are configured for sidelink (ADJAKPLE, [0091], the UE may transmit the PSCCH and PSSCH according to the frequency domain resource allocation using the first k symbols and transmit PSSCH using the rest symbols in the assigned time resources) and refrain from transmitting the PSSCH in symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, in symbols immediately preceding the symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, and in a fast symbol of the current slot that is configured for sidelink (ADJAKPLE, [00245], A UE may be configured with common PSFCH resource configuration or dedicated PSFCH resource configuration used for transmitting the HARQ feedback from the Rx)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of ADJAKPLE related to wherein the processing circuitry is to configure the UE to transmit the PSSCH in consecutive symbols within the current slot that are configured for sidelink and refrain from transmitting the PSSCH in symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, in symbols immediately preceding the symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, and in a fast symbol of the current slot that is configured for sidelink and have modified the teaching of 3GPP and DYAKOV in order to improve data transmission rate [0001]

As per claim 24, 3GPP in view of DYAKOV and ADJAKPLE disclose the apparatus of claim 23 wherein to determine the TBS, the processing circuitry is further configured to: exclude a number of REs of the current sidelink slot occupied by a channel state information reference signal (CSI-RS) (ADJAKPLE, [00303], A UE may be configured with SSB index, DMRS ports, CSI-RS configuration) and exclude a number of REs of the current sidelink slot used for TX/RX and RX/TX switching (DYAKOV, [00185], For instance, such reserved symbol(s) may be used for TX RX switching)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of ADJAKPLE related to wherein to determine the TBS, the processing circuitry is further configured to: exclude a number of REs of the current sidelink slot occupied by a channel state information reference signal and exclude a number of REs of the current sidelink slot used for TX/RX and RX/TX switching and have modified the teaching of 3GPP and DYAKOV in order to improve the reliability [0001]

As per claim 25, 3GPP in view of DYAKOV and ADJAKPLE disclose the apparatus of claim 24, wherein to determine the TBS, the processing circuitry is further configured to: exclude a number of REs of the current sidelink slot that are distorted due to automatic gain control (AGC) symbol impact (DYAKOV, [00119], the UE 102 may transmit an automatic gain control (AGC) element)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to the processing circuitry is further configured to exclude a number of REs of the current sidelink slot that are distorted due to automatic gain control (AGC) symbol impact and have modified the teaching of 3GPP and ADJAKPLE in order to improve performance [00144]

As per claim 26, 3GPP in view of DYAKOV and ADJAKPLE disclose the apparatus of claim 25, wherein for transmission of the TB within multiple transmission time intervals (TTIs), the processing circuitry is configured to encode the SCI to indicate a reservation of PSSCH resources for each of the multiple TTIs within the current scheduling window (DYAKOV, [00119], the UE 102 may transmit the AGC element in the first chronological symbol period of the legacy TTI independent of a position of the selected TTI within the legacy TTI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to the processing circuitry is configured to encode the SCI to indicate a reservation of PSSCH resources for each of the multiple TTIs within the current scheduling window and have modified the teaching of 3GPP and ADJAKPLE in order to improve performance [00144]

As per claim 27, 3GPP in view of DYAKOV and ADJAKPLE disclose the apparatus of claim 22, wherein when the UE is a receiving (RX) UE, the processing circuitry is configured to determine a TBS size for reception of the TB on the PSSCH resources within the current sidelink slot (DYAKOV, [00110], the UE 102 may transmit the legacy PSCCH and PSSCH within the legacy TTI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to the processing circuitry is configured to determine a TBS size for reception of the TB on the PSSCH resources within the current sidelink and have modified the teaching of 3GPP and ADJAKPLE in order to improve performance [00144]

As per claim 30, 3GPP in view of DYAKOV disclose the non-transitory computer-readable storage medium of claim 29, they do not explicitly disclose wherein the SCI comprises a two-stage SCI comprising a first stage SCI and a second stage SCI and wherein to determine the TBS, the processing circuitry is configured to exclude a number of PSSCH REs of the current sidelink slot for transmission of the second stage SCI.
ADJAKPLE discloses wherein the SCI comprises a two-stage SCI comprising a first stage SCI and a second stage SCI (ADJAKPLE, [0095], 2 stages SCI may be used), and wherein to determine the TBS, the processing circuitry is configured to exclude a number of PSSCH REs of the current sidelink slot for transmission of the second stage SCI (ADJAKPLE, [0095], the UE may be jointly indicated with the time domain resource allocation for the transmission of 2nd Stage SCI and PSSCH, e.g., through DCI field PSSCH time domain resource allocation field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of ADJAKPLE related to wherein the SCI comprises a two-stage SCI comprising a first stage SCI and a second stage SCI, and wherein to determine the TBS, the processing circuitry is configured to exclude a number of PSSCH REs of the current sidelink slot for transmission of the second stage SCI and have modified the teaching of 3GPP and DYAKOV in order to improve data rate [0001]

As per claim 31, 3GPP in view of DYAKOV and ADJAKPLE disclose the non-transitory computer-readable storage medium of claim 30, wherein the processing circuitry is to configure the UE to transmit the PSSCH in consecutive symbols within the current slot that are configured for sidelink (ADJAKPLE, [0091], the UE may transmit the PSCCH and PSSCH according to the frequency domain resource allocation using the first k symbols and transmit PSSCH using the rest symbols in the assigned time resources) and refrain from transmitting the PSSCH in symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, in symbols immediately preceding the symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, and in a last symbol of the current slot that is configured for sidelink (ADJAKPLE, [00245], A UE may be configured with common PSFCH resource configuration or dedicated PSFCH resource configuration used for transmitting the HARQ feedback from the Rx)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of ADJAKPLE related to wherein the processing circuitry is to configure the UE to transmit the PSSCH in consecutive symbols within the current slot that are configured for sidelink and refrain from transmitting the PSSCH in symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, in symbols immediately preceding the symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, and in a last symbol of the current slot that is configured for sidelink and have modified the teaching of 3GPP and DYAKOV in order to improve data transmission rate [0001]

As per claim 32, 3GPP in view of DYAKOV and ADJAKPLE disclose the non-transitory computer-readable storage medium of claim 31 wherein to determine the TBS, the processing circuitry is further configured to: exclude a number of REs of the current sidelink slot occupied by a channel state information reference signal (CSI-RS) (ADJAKPLE, [00303], A UE may be configured with SSB index, DMRS ports, CSI-RS configuration), and exclude a number of REs of the current sidelink slot used for TX/RX and RX/TX switching (DYAKOV, [00185], For instance, such reserved symbol(s) may be used for TX RX switching)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of ADJAKPLE related to the processing circuitry is further configured to: exclude a number of REs of the current sidelink slot occupied by a channel state information reference signal and have modified the teaching of 3GPP and DYAKOV in order to improve the reliability [0001]

As per claim 33, 3GPP in view of DYAKOV and ADJAKPLE disclose the non-transitory computer-readable storage medium of claim 32, wherein to determine the TBS, the processing circuitry is further configured to: exclude a number of REs of the current sidelink slot that are distorted due to automatic gain control (AGC) symbol impact (DYAKOV, [00119], the UE 102 may transmit an automatic gain control (AGC) element)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to the processing circuitry is further configured to exclude a number of REs of the current sidelink slot that are distorted due to automatic gain control (AGC) symbol impact and have modified the teaching of 3GPP and ADJAKPLE in order to improve performance [00144]

As per claim 34, 3GPP in view of DYAKOV and ADJAKPLE disclose the non-transitory computer-readable storage medium of claim 33, wherein for transmission of the TB within multiple transmission time intervals (TTIs), the processing circuitry is configured to encode the SCI to indicate a reservation of PSSCH resources for each of the multiple TTIs within the current scheduling window (DYAKOV, [00119], the UE 102 may transmit the AGC element in the first chronological symbol period of the legacy TTI independent of a position of the selected TTI within the legacy TTI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to the processing circuitry is configured to encode the SCI to indicate a reservation of PSSCH resources for each of the multiple TTIs within the current scheduling window and have modified the teaching of 3GPP and ADJAKPLE in order to improve performance [00144]

As per claim 35, 3GPP in view of DYAKOV and ADJAKPLE disclose the non-transitory computer-readable storage medium of claim 30, wherein when the UE is a receiving (RX) UE, the processing circuitry is configured to determine a TBS size for reception of the TB on the PSSCH resources within the current sidelink slot (DYAKOV, [00110], the UE 102 may transmit the legacy PSCCH and PSSCH within the legacy TTI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to the processing circuitry is configured to determine a TBS size for reception of the TB on the PSSCH resources within the current sidelink and have modified the teaching of 3GPP and ADJAKPLE in order to improve performance [00144]

As per claim 37, 3GPP in view of DYAKOV disclose the system of claim 36, they do not explicitly disclose wherein the SCI comprises a two-stage SCI comprising a first stage SCI and a second stage SCI, and wherein to determine the TBS, the processing circuitry is configured to exclude a number of PSSCH REs of the current sidelink slot for transmission of the second stage SCI.
ADJAKPLE discloses wherein the SCI comprises a two-stage SCI comprising a first stage SCI and a second stage SCI (ADJAKPLE, [0095], 2 stages SCI may be used), and wherein to determine the TBS, the processing circuitry is configured to exclude a number of PSSCH REs of the current sidelink slot for transmission of the second stage SCI (ADJAKPLE, [0095], the UE may be jointly indicated with the time domain resource allocation for the transmission of 2nd Stage SCI and PSSCH, e.g., through DCI field PSSCH time domain resource allocation field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of ADJAKPLE related to wherein the SCI comprises a two-stage SCI comprising a first stage SCI and a second stage SCI, and wherein to determine the TBS, the processing circuitry is configured to exclude a number of PSSCH REs of the current sidelink slot for transmission of the second stage SCI and have modified the teaching of 3GPP and DYAKOV in order to improve data rate [0001]

As per claim 38, 3GPP in view of DYAKOV and ADJAKPLE disclose the system of claim 37, wherein the processing circuitry is to configure the UE to transmit the PSSCH in consecutive symbols within the current slot that are configured for sidelink (ADJAKPLE, [0091], the UE may transmit the PSCCH and PSSCH according to the frequency domain resource allocation using the first k symbols and transmit PSSCH using the rest symbols in the assigned time resources) and refrain from transmitting the PSSCH in symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, in symbols immediately preceding the symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, and in a last symbol of the current slot that is configured for sidelink (ADJAKPLE, [00245], A UE may be configured with common PSFCH resource configuration or dedicated PSFCH resource configuration used for transmitting the HARQ feedback from the Rx)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of ADJAKPLE related to wherein the processing circuitry is to configure the UE to transmit the PSSCH in consecutive symbols within the current slot that are configured for sidelink and refrain from transmitting the PSSCH in symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, in symbols immediately preceding the symbols which are configured for use by the PSFCH, if the PSFCH is configured in the current slot, and in a fast symbol of the current slot that is configured for sidelink and have modified the teaching of 3GPP and DYAKOV in order to improve data transmission rate [0001]

As per claim 39, 3GPP in view of DYAKOV and ADJAKPLE disclose the system of claim 38 wherein to determine the TBS, the processing circuitry is further configured to: exclude a number of REs of the current sidelink slot occupied by a channel state information reference signal (CSI-RS) (ADJAKPLE, [00303], A UE may be configured with SSB index, DMRS ports, CSI-RS configuration) and exclude a number of REs of the current sidelink slot used for TX/RX and RX/TX switching (DYAKOV, [00185], For instance, such reserved symbol(s) may be used for TX RX switching)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of ADJAKPLE related to the processing circuitry is further configured to: exclude a number of REs of the current sidelink slot occupied by a channel state information reference signal and have modified the teaching of 3GPP and DYAKOV in order to improve the reliability [0001]

As per claim 40, 3GPP in view of DYAKOV and ADJAKPLE disclose the system of claim 39, wherein to determine the TBS, the processing circuitry is further configured to: exclude a number of REs of the current sidelink slot that are distorted due to automatic gain control (AGC) symbol impact (DYAKOV, [00119], the UE 102 may transmit an automatic gain control (AGC) element)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of DYAKOV related to the processing circuitry is further configured to exclude a number of REs of the current sidelink slot that are distorted due to automatic gain control (AGC) symbol impact and have modified the teaching of 3GPP and ADJAKPLE in order to improve performance [00144]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462